TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00797-CR



                                  Michael Rosario, Jr., Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 74380, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                A jury convicted Michael Rosario, Jr., of Assault on a Family/Household Member

with a Previous Conviction. See Tex. Penal Code § 22.01(a)(1), (b)(2)(A). The trial court assessed

punishment at nine years’ imprisonment.

                Rosario’s appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Penson v. Ohio, 488 U.S. 75

(1988); Anders, 386 U.S. at 743–44; Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App.

2014). Rosario’s attorney has represented to the Court that he provided copies of the motion and

brief to Rosario; advised Rosario of his right to examine the appellate record, file a pro se brief, and

pursue discretionary review following the resolution of the appeal in this Court; and provided
Rosario with a form motion for pro se access to the appellate record and the Court’s mailing address.

See Kelly, 436 S.W.3d at 319–21.

               Rosario has filed a pro se brief. Rosario asserts the following claims in his brief:

the State failed to disclose exculpatory evidence; the State failed to provide certain discovery; the

district court improperly delayed trial after both sides announced ready, then thereafter improperly

forced him to proceed to trial after he asserted he was not ready; the jury pool and, thus, jury,

was contaminated; the district court improperly allowed State’s counsel to misstate the law;

the district court improperly allowed State’s counsel to refer to Rosario’s prior conviction for

assault on a family member; various evidentiary errors, constitutional issues; and ineffective

assistance of counsel.

               We have independently reviewed the record, including the evidence presented to the

jury, the procedures that were observed, appellate counsel’s brief, and Rosario’s pro se brief, and we

have found nothing that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner

v. State, 300 S.W.3d 763, 766–67 (Tex. Crim. App. 2009). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel’s motion to withdraw.

               The judgment of conviction is affirmed.



                                               __________________________________________
                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: August 31, 2016

Do Not Publish

                                                  2